Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160176
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  RANDY B. HANEY,                                                                                     Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 160176
                                                                   COA: 342019
                                                                   Oakland CC: 2012-802803-DO
  KATHLEEN A. HANEY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 23, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 2, 2020
           s1216
                                                                              Clerk